Citation Nr: 1146652	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nerve problems, to include adjustment disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  He additionally had unverified periods of active duty for training while a member of the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) following a June 2010 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's May 2009 decision.  The Court's Order granted a June 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the June 2010 JMR and Court Order.  This matter was originally on appeal from an August 2005 Regional Office (RO) in Muskogee, Oklahoma rating decision. 

The Board notes that both claims were remanded in a March 2006 Board decision, in order to afford the Veteran a statement of the case (SOC) from the RO and again remanded in September 2010.  The requested development having been completed, the matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as the result of his active duty combat service.  The Veteran has made several contradictory statements regarding the stressors he claims caused his PTSD.  Relevant to this discussion, the Veteran reports that while serving in Germany he was involved in a fight with a group of black or African-American fellow soldiers.  Thereafter, the group allegedly harassed the Veteran for his remaining time in Germany.  The Veteran claims members of the group would strike him in the back and kidneys.  In the only concrete example provided by the Veteran, he asserts, "On one particular morning, I awoke to find a black male at 3 am standing above my sleeping bag with a knife...I knew he was going to stab me."  

In general, the Veteran does not claim that he contemporaneously reported the harassment or assaults to appropriate military personnel.  However, subsequent to the Board's September 2010 remand, the Veteran submitted statements in December 2010 from his brother, mother, and several friends.  Of particular relevance, one of the Veteran's friends reported that she had known the Veteran for about 10 years and that the Veteran had specifically discussed his above stressor with her during that timeframe.  

If a PTSD claim is based on in-service personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).    

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether a stressor supports a diagnosis of PTSD.

The Board notes that in this case the Veteran has not been afforded a VA examination.  Given the reports from the Veteran's friend regarding his current claimed stressor incidents for multiple years prior to bringing his current claim for VA compensation benefits and subsequent psychiatric symptomatology, the Board concludes that a psychiatric examination is necessary to consider whether the evidence of record indicates that a physical assault occurred of a nature sufficient to meet the requirements for a psychiatric diagnosis pursuant to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination, to include an interview of the Veteran and any appropriate testing.  The claims file should be provided to the examiner for review and the examiner should indicate whether it has been reviewed.

The examiner should offer an opinion as to whether he or she believes that the claimed assaults and harassment actually occurred.  In reaching an opinion, the examiner should consider whether there is evidence of behavior changes in service sufficient to corroborate that the claimed personal assaults and sexual harassment occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In that regard, the examiner is requested to consider, and discuss as necessary, the Veteran's service treatment and service personnel records.

If the Veteran is diagnosed with PTSD or any other psychiatric disorder, to include major depressive disorder and adjustment disorder, the examiner is requested to provide an opinion as to whether any diagnosed disorder is related to an in-service stressor(s).  In this regard, the examiner is requested to specifically discuss whether each stressor meets the criteria required under the DSM-IV criteria.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


